Citation Nr: 0824043	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for emergency treatment on October 8, 2003 
at St. Francis Hospital, Colorado Springs, Colorado.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel










INTRODUCTION

The veteran served on active duty from May 1958 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Ft. Harrison, Montana, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for emergency treatment on October 8, 2003 at St. 
Francis Hospital, Colorado Springs, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2006 substantive appeal, the veteran specifically 
indicated that he wished to be scheduled for a travel Board 
hearing before a Veterans Law Judge of the Board sitting at 
the Denver, Colorado, Regional Office (RO).  In 
correspondence directed to the RO in July 2006, he indicated 
his continued desired for a "face-to-face" hearing rather 
than a videoconference hearing.  Although the veteran failed 
to appear at a scheduled videoconference hearing in March 
2007, given that he had previously indicated that only wanted 
a "face-to-face" hearing, his failure to appear is 
understandable.  It is a basic principle of veterans' law 
that the Board shall decide an appeal only after affording 
the claimant an opportunity for a hearing.  38 U.S.C.A. 
§ 7104.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the Denver, Colorado, RO 
before a Veterans Law Judge of the 
Board, as soon as it may be feasible.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




